\b¢°\)o\U\-l>UN'-‘

NNNNNNNN__‘~____»_\__
\IQ\'J\¢PWN'_‘O\C®\IG\'J|¥WN'_Q

28

JACKSoN LEwls P.C.

LAS Vl-:GAS

 

Case 3:17-cv-00520-MMD-CBC Document 65 Filed 01/04/19 Page 1 of 2

 

 

 

 

 

 

 

 

 

David Montgomery
Ohio Bar No. 40276
Phillip Thompson
Nevada Bar No. 12114 /
JACKSON LEWIS P.C.
3800 Howard Hughes Pkwy, suite 600 -ME'LED __ RECE'VED
Las Vegas, Nevada 89169 _ NTERED _ SERVE° ON
Tel: (702) 921 _2460 COUNSEUPART|ES OF RECORD
Fax: (702) 921-2461
david.montgomeg@iacksonlewis.com __
ghillip.thompson@iacksonlewis.com JAN 7 2019
Atfomeysfvr Defendant cLERK us olsrRlcT couRT
Apttus Corporatzon BY D|STR|CT OF NEVADA
*Admitted Pro Hac Vice ' oEPuTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
MARCO DE LA CUESTA, Case No. 3:17-cv-00520-MMD-CBC
Plaintiff, 0 Q,[) EQ__
v. JOINT STATUS REPORT AND

REQUEST TO VACATE JANUARY 10,
APTTUS CORPORATION, a Delaware 2019 CASE MANAGEMENT
Corporation; DOES l-X, inclusive, CONFERENCE

Defendants.

 

 

Plaintiff Elizabeth Baker and Defendant Apttus Corporation, by and through their
respective undersigned counsel, pursuant to the Court’s Minute Order dated September 24, 2018
(BCF No. 66), respectfully provide a status report and request to vacate the currently-scheduled
January 10, 2019 case management conference.

The Minute Order states that further case management conferences are set for December
12, 2018, and January 10, 2019, and the parties are to “flle joint or separate case management
reports by no later than four court days prior to each conference. lf counsel determine that a
conference is not necessary, counsel have leave to request that the conference be vacated.” ECF
No. 66. The parties previously requested that the December 12, 2018 conference be vacated
because the parties scheduled private mediations.

The parties are currently continuing efforts to resolve this matter and have determined that

 

\OO°\IG\V\AWN-‘

NNNNNNNN_____~____
\lo\'~ll~§w~_‘o\om\lo\L/\¢BWN_Q

28

]ACKSON LEW|S P.C.

LAS VEGAS

 

Case 3:17-cv-00520-MMD-CBC Document 65 Filed 01/04/19 Page 2 of 2

the January 10, 2019, case management conference is not necessary at this time. Accordingly, the
parties respectfully request that the January 10, 2019 conference be vacated.
DATED this 4th day of January, 2019,

/s/ Michael J. Morrison

Michae| J. Morrison, Esq.
Nevada State Bar No. 1665

1495 Ridgeview Drive, Suite 220
Reno, NV 89519

Tel. 775-827-6300
venturelawusa@gmail.com

Attorney for Plaintiijarco De La Cuesta

DATED this 4th day of January, 2019,

JACKSON LEWIS P.C.

/s/ Phillip C. Thomgson
David Montgomery, Esq.

Phillip Thompson, Esq.

JACKSON LEWIS P.C.

3800 Howard Hughes Parkway, Suite 600
Las Vegas, Nevada 89169

Attorneys for Defendant Apttus Corporation

 

 

DATED _(/-}{w[q

 

